Citation Nr: 1524349	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center at the Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than December 11, 2013 for the election to of educational benefits under Chapter 33, U.S.C. (Post-9/11 GI Bill), in lieu of benefits under Chapter 30, U.S.C. (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1997 to December 2012.  For VA purposes his period of service from June 1997 to January 2009 is considered to have been under honorable conditions and his period of service from January 2009 to December 2012 was under dishonorable conditions.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the VA Education Center at the RO in Buffalo, New York.

The Veteran testified at a Central Office hearing before the undersigned Veterans' Law Judge.  A copy of that transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2013, the Veteran submitted his application (VA Form 22-1990) for benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, and due to a clerical error, December 11, 2013 was recorded as the effective date for his election rather than the Veteran's desired effective date of April 8, 2013. 

2.  The Veteran is not seeking to revoke his election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill. 

3.  The Veteran notified the VA Education Center of the clerical error on his election form as soon as he learned there was a problem with his benefits.  

4.  The requested effective date of April 8, 2013, would have been a permissible date at the time of the election, but for the clerical error on the election form.


CONCLUSION OF LAW

The criteria for an effective date of April 8, 2013 for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are met.  Pub. L. 110-252, Title V, § 5003(c) (June 30, 2008), 122 Stat. 2375; 38 C.F.R. §§ 21.9550, 21.9625(l) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims has held that the Veterans Claims Assistance Act of 2000 notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See also 38 C.F.R. § 21.9510 (2014) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  Moreover, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further duties to notify or assist. 

Earlier Effective Date

In January 2013, the Veteran completed a VA Form 22-1990 Application for VA Education Benefits and elected to receive educational benefits under Chapter 33, U.S.C. (Post-9/11 GI Bill), in lieu of benefits under Chapter 30, U.S.C. (Montgomery GI Bill).  The VA Form 22-1990 reflects that the Veteran's course of study began on April 8, 2013 and that his requested effective date for his election was December 11, 2013.  

A February 2013 VA certificate of eligibility informed the Veteran that he had 36 months of Post-9/11 GI Bill benefits and that he had until February 22, 2023 to use his benefits.  The letter further informed the Veteran that he should take this letter to his school and that his school must certify his enrollment before he could receive his benefits.  The letter did not indicate the effective date for the Veteran's benefits.  

In February 2013, a certification of coursework was received from a Strayer University administrator showing that the Veteran had enrolled and was pursuing a Bachelor of Science degree during the spring 2013 semester, from April 8, 2013 to June 24, 2013. 

In an April 2013 letter, the Veteran informed VA of the clerical error with the effective date of his Post-9/11 GI Bill election.  He also stated that prior to discovering the error, he repeatedly inquired with his school counselor as to the status of his VA benefits and was informed that everything was done and he would receive his benefits at the end of the month.  

The Veteran crux of the Veteran's claim is that the December 11, 2013 effective date indicated on his January 2013 VA Form 22-1990, was a clerical error and that he intended, and indeed selected April 8, 2013 as his effective date when he completed his electronic VA Form 22-1990.  The Veteran argues that on its face the effective date of December 11, 2013 would defy logic, as his application clearly noted an April 8, 2013 start date for his selected program of study.

At his June 2014 hearing, the Veteran clarified he submitted his April 2013 letter for VA regarding his educational benefits, the same day his school counselor informed him that the school had not received payment from VA.  He also noted that when he completed his form he selected April 8, 2013 from the online drop down menu and that when he submitted his form the application screen went blank and he was unable to review his application to ensure all his selections stayed the same. 

Entitlement to education benefits under the Post-9/11 GI Bill is governed by Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375 (set out in a note under 38 U.S.C.A. § 3301).  VA regulations are included under 38 C.F.R. § 21.9550 (2014).  The regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33.  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30. 

The Board notes that revocation is prohibited once the election is made; however, the Board finds that the Veteran is not seeking to revert to coverage under the Montgomery GI Bill.  On the contrary, he seeks to correct the effective date for his election, which would have the effect of extending coverage under the Post-9/11 GI Bill.  There is no indication in the applicable law or regulations that the prohibition against revoking an election under the Post-9/11 GI Bill is intended to prevent the correction of errors on the application form. 

As noted above, the Veteran sent a letter to the VA Education Center notifying it of the error as soon as he was informed of the clerical error.  While the Board notes that this letter was several months after his original application, the Veteran credibly testified that he acted the very day he was notified there was a problem with his benefits.  The Board finds that the Veteran's prompt action supports his assertion that his disagreement is not based on a change of heart regarding his election, but represents an entry error stemming from either a computer problem or a clerical error on behalf of VA. 

Thus, the Board finds that there is no specific statutory or regulatory prohibition against the correction of information supplied in the election of benefits, as long as such correction does not entail an attempt to revoke the election and revert to coverage under the Montgomery GI Bill. 

In sum, applicable law and regulations would have permitted the selection of an effective date of April 8, 2013, at the time the Veteran submitted his election VA Form 22-1990.  The Veteran promptly reported the error to the VA Education Center upon learning the dates used in the calculation of his benefits.  For these reasons, the Board finds that the evidence for and against the Veteran's claim are at least in relative equipoise regarding whether there was an error, clerical or otherwise, on the Veteran's VA Form 22-1990 as to the December 11, 2013 effective date for election of benefits under the Post-9/11 GI Bill.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of April 8, 2013 for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill is warranted. 

Lastly, the Board notes that the Supplement Statement of the Case indicated that the Veteran was paid the full time rate under the Montgomery GI Bill from April 8, 2013 to June 24, 2013.  Additionally, a May 2013 certificate of eligibility noted that the Veteran now had only 33 months and 13 days of full-time benefits remaining.  The Veteran has repeatedly asserted he was not paid educational benefits for his course of study from April 8, 2013 to June 24, 2013.  The Board notes that is unclear from the record whether the Veteran was indeed paid educational benefits under the Montgomery GI Bill.  

To the extent the Veteran was paid educational benefits under the Montgomery GI Bill, the Veteran should be paid educational benefits under the Post-9/11 GI Bill in accordance with the April 8, 2013 effective date granted herein, to the extent those benefits exceed the benefits he was paid under the Montgomery GI Bill.  If the Veteran did not receive payment under the Montgomery GI Bill, he should be paid full benefits under the Post-9/11 GI Bill in accordance with the April 8, 2013 effective date assigned herein.  If the Veteran disagrees with the regional office's calculation of his benefits granted herein, the Veteran may separately appeal that determination. 


ORDER

An effective date of April 8, 2013 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is granted.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


